20-1335-cv
    Fu v. Consol. Edison Co. of N.Y.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of April, two thousand twenty-one.

    PRESENT:
                DEBRA ANN LIVINGSTON,
                      Chief Judge,
                ROSEMARY S. POOLER,
                WILLIAM J. NARDINI,
                      Circuit Judges.
    _____________________________________

    Anna Fu,

                                Plaintiff-Appellant,

                       v.                                                 20-1335

    Consolidated Edison Company of New York,
    Inc.,

                      Defendant-Appellee.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                       Anna Fu, pro se, New Hyde
                                                                   Park, NY.

    FOR DEFENDANT-APPELLEE:                                        Paul Limmiatis, Richard A.
                                                                   Levin, Consolidated Edison
                                                                   Company of New York, Inc.,
                                                                   New York, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Abrams, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       In 2016, through counsel, Appellant Anna Fu sued her former employer, Consolidated

Edison Company of New York (“Con Edison”), asserting race discrimination, age discrimination,

and retaliation claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination in

Employment Act of 1967 (“ADEA”), the New York State Human Rights Law (“NYSHRL”), and

the New York City Human Rights Law (“NYCHRL”), as well as interference with her rights under

the Family Medical Leave Act (“FMLA”). In 2017, Fu’s counsel withdrew and she proceeded

pro se. In 2020, the district court granted summary judgment to Con Edison on all claims except

for the NYCHRL claims, over which it declined to exercise supplemental jurisdiction, having

dismissed all federal claims. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

                                         *       *          *

       We review a grant of summary judgment de novo, “resolv[ing] all ambiguities and

draw[ing] all inferences against the moving party.” Garcia v. Hartford Police Dep’t, 706 F.3d

120, 126–27 (2d Cir. 2013). “Summary judgment is proper only when, construing the evidence

in the light most favorable to the non-movant, ‘there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334,

344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).



                                                 2
I.     Discrimination Under Title VII and the ADEA

       Title VII makes it unlawful for an employer “to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race.” 42 U.S.C. § 2000e–2(a)(1).

The ADEA makes it unlawful for an employer to “discharge any individual or otherwise

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age,” where that individual is “at least 40

years of age.” 29 U.S.C. §§ 623(a)(1), 631(a).

       Discrimination claims under both Title VII and the ADEA are analyzed under the

McDonnell Douglas burden-shifting framework. See McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973); Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 82–83 (2d Cir.

2015) (Title VII); Bucalo v. Shelter Island Union Free Sch. Dist., 691 F.3d 119, 128–29 (2d Cir.

2012) (ADEA). First, the plaintiff must establish “a prima facie case of discrimination by

showing that (1) she is a member of a protected class; (2) she is qualified for her position; (3) she

suffered an adverse employment action; and (4) the circumstances give rise to an inference of

discrimination.” Vega, 801 F.3d at 83 (internal quotation marks omitted). Once an employee

has made out a prima facie case, “[t]he burden then shifts to the employer to ‘articulate some

legitimate, nondiscriminatory reason’ for the disparate treatment.”        Id. (quoting McDonnell

Douglas, 411 U.S. at 802). “If the employer articulates such a reason for its actions, the burden

shifts back to the plaintiff to prove that the employer’s reason was in fact pretext for

discrimination.” Id. (internal quotation marks omitted).




                                                 3
       Fu clearly established the first element of her race discrimination claim under Title VII

because she is Asian, and the first element of her age discrimination claim under the ADEA

because she was over 40 years old at the time of her termination. Although neither the district

court nor Con Edison explicitly addressed whether she was qualified for her position, we assume

for present purposes that she was, given that she maintained employment with Con Edison for over

30 years, including several years in the Senior Engineer role she held at the time of her termination.

Fu clearly established the third element of her claims because she was terminated from her

employment in May 2015. See Vega, 801 F.3d at 85 (stating that “termination of employment”

constitutes an adverse employment action). We nonetheless conclude that the district court

correctly granted summary judgment to Con Edison on Fu’s race and age discrimination claims

for the following reasons.

       A.      Race Discrimination

       Fu’s race discrimination claim fails because she did not present any evidence suggesting

that her termination was in any way motivated by her race, as necessary to satisfy the fourth

element of a prima facie case. She admitted in her deposition that her supervisors never made

any statement regarding her race, and she did not present any evidence demonstrating a connection

between her race and her termination. A party cannot defeat a motion for summary judgment

with “conclusory allegations or unsubstantiated speculation.” Fujitsu Ltd. v. Fed. Express Corp.,

247 F.3d 423, 428 (2d Cir. 2001) (internal quotation marks omitted). Because Fu did not establish

this necessary element of a prima facie case, the district court correctly granted Con Edison

summary judgment on her Title VII race discrimination claim.




                                                  4
       B.      Age Discrimination

       As to Fu’s age discrimination claim, Fu testified that in March 2015, her supervisor, Martin

Paszek, told her that she was “too old.” Even assuming arguendo that this evidence satisfied Fu’s

burden as to the fourth element of a prima facie case, however, we agree with the district court that

summary judgment was appropriate on this claim in light of the remaining steps in the McDonnell

Douglas analysis.

       Specifically, at the second step, Con Edison met its burden of articulating a

nondiscriminatory reason for Fu’s termination: her unsatisfactory work performance. To satisfy

its burden at this step, a defendant must articulate its nondiscriminatory reason “through the

introduction of admissible evidence” and that reason must be “clear and specific.” Bucalo, 691

F.3d at 132 (internal quotation marks omitted). Con Edison proffered ample admissible evidence

that Fu was terminated for her unsatisfactory work performance. She received a negative final

performance review in March 2014, a full year before the March 2015 remarks on which she relies

to establish her prima facie case.     Con Edison’s documented dissatisfaction with her work

performance, in two detailed performance reviews for the 2013 and 2014 calendar years, is

sufficient to discharge it of its “burden of production under the second prong,” and shift the burden

back to Fu to demonstrate that this proffered reason was a pretext for age discrimination.

Holcomb v. Iona Coll., 521 F.3d 130, 141 (2d Cir. 2008).

       Fu’s ADEA claim fails at the third step of the McDonnell Douglas analysis, at which she

was required to show that Con Edison’s proffered reason for her termination was pretextual. “To

establish a disparate-treatment claim under the plain language of the ADEA . . . a plaintiff must

prove that age was the ‘but-for’ cause of the employer’s adverse decision.” Gross v. FBL Fin.

                                                 5
Servs., Inc., 557 U.S. 167, 176 (2009). In brief, Fu’s testimony regarding a single incident of age

disparaging remarks from someone who did not make the decision to fire her does not establish

that Con Edison’s extensive documentation of her poor work performance was merely a pretext

for discrimination. See Henry v. Wyeth Pharms., 616 F.3d 134, 149 (2d Cir. 2010) (identifying

factors to consider when determining whether a remark is probative to the adverse action against

the plaintiff). Accordingly, the district court correctly granted summary judgment to Con Edison

on this claim.

II.    Retaliation Under Title VII and the ADEA

       Title VII makes it unlawful for an employer to discriminate against an employee “because

he has opposed [a] practice made an unlawful employment practice by [Title VII], or because he

has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing under [Title VII].” 42 U.S.C. § 2000e–3(a).             Similarly, the ADEA prohibits

discrimination against an employee who “has opposed any practice made unlawful by [the

ADEA].” 29 U.S.C. § 623(d).

       Retaliation claims under Title VII and the ADEA, like discrimination claims, are analyzed

under the McDonnell Douglas burden-shifting framework. Gorzynski v. JetBlue Airways Corp.,

596 F.3d 93, 110 (2d Cir. 2010). A prima facie case of retaliation is established by showing: “(1)

[the employee] engaged in a protected activity; (2) her employer was aware of this activity; (3) the

employer took adverse employment action against her; and (4) a causal connection exists between

the alleged adverse action and the protected activity.” Summa v. Hofstra Univ., 708 F.3d 115,

125 (2d Cir. 2013) (internal quotation marks omitted). At the second step, “the burden of

production shifts to the employer to demonstrate that a legitimate, nondiscriminatory reason

                                                  6
existed for its action.” Id. (internal quotation marks omitted). At the third step, the burden shifts

back to the plaintiff to “establish, through either direct or circumstantial evidence, that the

employer’s action was, in fact, motivated by discriminatory retaliation.” Id. (internal quotation

marks omitted).

       Assuming arguendo that Fu established a prima face case of retaliation, we agree with the

district court that Con Edison rebutted the presumption of retaliation at step two by presenting a

nonretaliatory reason for her termination that Fu was unable to overcome at step three of the

McDonnell Douglas framework. As previously discussed, Con Edison presented ample evidence

to meet its burden at the second step of the analysis, demonstrating a legitimate reason for Fu’s

termination—her decline in work performance beginning in 2013—that is not retaliatory.

Accordingly, the burden shifted back to Fu to demonstrate that Con Edison’s proffered reason for

her termination was a pretext for retaliation. Fu presented no direct evidence of retaliation to

show that her termination “would not have occurred in the absence of the retaliatory motive” and

at step three, unlike at the prima facie stage, she cannot rely on the inferences of timing alone.

Kwan v. Andalex Grp. LLC, 737 F.3d 834, 845–47 (2d Cir. 2013). In the absence of other

evidence establishing that Fu’s termination was retaliatory, the district court correctly granted

summary judgment to Con Edison on her Title VII and ADEA retaliation claims.

III.   Interference with Rights Under the FMLA

       It is “unlawful for any employer to interfere with, restrain, or deny the exercise of or the

attempt to exercise, any right provided under [the FMLA].”           29 U.S.C. § 2615(a)(1).      To

establish a prima facie case of interference with FMLA rights, “a plaintiff must establish: 1) that

she is an eligible employee under the FMLA; 2) that the defendant is an employer as defined by

                                                 7
the FMLA; 3) that she was entitled to take leave under the FMLA; 4) that she gave notice to the

defendant of her intention to take leave; and 5) that she was denied benefits to which she was

entitled under the FMLA.” Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 424 (2d Cir. 2016).

We agree with the district court that no reasonable jury could find that Fu’s FMLA leave was a

factor in her firing. Fu did not allege, let alone show, that she was denied any request for FMLA

leave, and the record demonstrates that Con Edison had a legitimate reason for her termination that

was unrelated to her taking FMLA leave. Moreover, Fu admitted in her deposition testimony that

she could not point to any comments that suggested there was any relationship between her leave

and her termination. The district court therefore correctly granted summary judgment to Con

Edison on Fu’s claim of interference with her rights under the FMLA.

IV.     Waiver of Remaining Claims

        Fu has waived any challenge to the district court’s determination of her NYSHRL and

NYCHRL claims by failing to discuss these claims in her brief to this Court. LoSacco v. City of

Middletown, 71 F.3d 88, 93 (2d Cir. 1995) (“[W]e need not manufacture claims of error for an

appellant proceeding pro se, especially when he has raised an issue below and elected not to pursue

it on appeal.”).

        We have considered all of Fu’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                8